DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for forming a recess pattern, does not reasonably provide enablement for “forming a recess pattern exposing an upper surface of the semiconductor substrate by using the mask pattern,” as described in independent claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.   The currently filed specification does not describe any embodiment or instance in which the recess pattern (RS) is used for an etching step which exposes the surface of the semiconductor substrate (100).  Figure 9E of the currently filed specification shows the etching step using the recess pattern (RS) where the etching appears to stop .
Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for forming a recess pattern, does not reasonably provide enablement for “forming a recess pattern for exposing an upper surface of the semiconductor substrate by using the mask pattern,” as described in independent claim 15.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.   The currently filed specification does not describe any embodiment or instance in which the recess pattern (RS) is used for an etching step which exposes the surface of the semiconductor substrate (100).  Figure 9E of the currently filed specification shows the etching step using the recess pattern (RS) where the etching appears to stop several layers above the semiconductor substrate (100).  Therefore claims 15-19 do not appear to be fully enabled.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for forming a recess pattern, does not reasonably provide enablement for “forming a recess pattern by using the mask pattern, wherein the recess pattern exposes an upper surface of the semiconductor substrate,” as described in independent claim 20.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.   The currently filed specification does not describe any embodiment or instance in which the recess pattern (RS) is used for an etching step which exposes the surface of the semiconductor substrate (100).  Figure 9E of the currently filed specification shows the etching step using the recess pattern (RS) where the etching appears to stop several layers above the semiconductor substrate (100).  Therefore claim 20 does not appear to be fully enabled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8-10, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (United States Patent Application Publication No. US 2014/0154863 A1, hereinafter “Seo”).
So far as understood in claim 1, Seo discloses a method which meets the claim.  Figures 1-3M of Seo disclose a method of forming a capacitor which comprises forming a mold layer (205, 215) and a support material layer (210, 220) on a semiconductor substrate (101) including a first area (any area outside of the area directly above the conductive landing pad (140)) and a second area (area directly above the conductive landing pad (140)).  A mask pattern (231) is formed for patterning the mold layer (205, 215) and the support material layer (210, 220) in the second area.  A recess pattern (H) is formed by using the mask pattern (231).  A protection film (270) is formed for lining (not explicitly illustrated but understood to happen on initial deposition of the protection film (270)) a surface of the mask pattern (231) and an inner surface of the recess pattern (H).  A portion of the protection film (270) is removed (p. 4, paragraph 49) to expose at least an upper surface of the mask pattern (231).  The mask pattern (231) is removed by a dry cleaning method (p. 4, paragraph 50).  A remaining portion of the protection film (270) is removed.  A lower electrode (310) is formed in the recess pattern (H).  Figures 1S, 1T, 1U, 2R, 2S, 3K, and 3L show that the mold layer (205, 215) is removed.  A dielectric film (320) is formed on a surface of the lower electrode (310).  An upper electrode (330, 331, 332) is formed on the dielectric film (320).
So far as understood in claim 5, Seo discloses that the removing of the portion of the protection film is performed by etch back (p. 4, paragraph 49).
So far as understood in claim 8, the semiconductor substrate (10) includes at least one transistor (note gate (110)) where in the lower electrode (310) is electrically connected to at the least one transistor (note conductive landing pad (140)).
So far as understood in claim 9, after forming the recess pattern (H), a remaining thickness of the mask pattern (231) in the first area (any area outside of the area directly above the conductive landing pad (140)) is greater than a remaining thickness of the mask pattern (231) in the second area (area directly above the conductive landing pad (140)).
So far as understood in claim 10, in the removing of the mask pattern (231) by the dry cleaning method, removal of the mask pattern in the second area (area directly above the conductive landing pad (140)) is completed earlier than removal of the mask pattern (231) in the first area (any area outside of the area directly above the conductive landing pad (140)).
So far as understood in claim 15, Seo discloses a method which meets the claim.  Figures 1-3M of Seo disclose a method of forming a semiconductor device which comprises forming a transistor in a second area of a semiconductor substrate (102) including a first area and the second area.  The transistor includes a gate structure (110) and an impurity area (not illustrated but understood to be present under (140)).  An interlayer insulating film (130) is formed on the semiconductor substrate (102) covering the transistor and having a contact plug (140) electrically connected to the impurity area.  A mold layer (205, 215) and a support material layer (210, 220) are formed on the interlayer insulating film (130).  A mask pattern (231) is formed for patterning the mold layer (205, 215) and the support material layer (210, 220) in the second area.  A recess pattern (H) is formed by using the mask pattern (231).  A protection film (270) is formed for lining an inner surface of the recess pattern (H).  The mask pattern (231) is removed by a dry cleaning method (p. 4, paragraph 50) after the forming of the protection film 
So far as understood in claim 16, the forming of the protection film (270) comprises forming the protection film (270) for lining (not explicitly illustrated but understood to happen on initial deposition of the protection film (270)) a surface of the mask pattern (231) and the inner surface of the recess pattern (H).  Although not explicitly illustrated, it is understood that a portion of the protection film (270) is removed to expose an upper surface of the mask pattern (231).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Han et al. (United States Patent Application Publication No. US 2009/0155977 A1, hereinafter “Han”).
So far as understood in claim 2, Seo discloses the use of a dry cleaning method but does not disclose the use of a plasma cleaning method in which a bias is not applied.  However Han discloses the known use of a plasma cleaning method in which a bias is not applied (zero bias power) along with a plasma gas with fluorine radicals (p. 2, paragraphs 26, 34, and 39).  It would be obvious to use a plasma cleaning method in which a bias is not applied (zero bias power) along with a plasma gas with fluorine radicals since choosing from a finite number of identified, predictable solutions ("obvious to try") with a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to use a plasma cleaning method in which a bias is not applied (zero bias power) along with a plasma gas with fluorine radicals in the method disclosed by Seo.
So far as understood in claim 3, in the method of Seo constructed in view of Han, Seo uses a mask pattern comprising silicon (p. 3, paragraph 35).  Furthermore, Han discloses that the plasma cleaning method uses a plasma gas including a fluorine radical (p. 2, paragraphs 26, 34, and 39).
So far as understood in claim 17, Seo discloses the use of a dry cleaning method but does not disclose the use of a plasma cleaning method in which a bias is not applied.  However Han discloses the known use of a plasma cleaning method in which a bias is not applied (zero bias power) along with a plasma gas with fluorine radicals (p. 2, paragraphs 26, 34, and 39).  It would be obvious to use a plasma cleaning method in which a bias is not applied (zero bias power) along with a plasma gas with fluorine radicals since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to use a plasma cleaning method in which a bias is not applied (zero bias power) along with a plasma gas with fluorine radicals in the method disclosed by Seo.
So far as understood in claim 18, in the method of Seo constructed in view of Han, Seo uses a mask pattern comprising silicon (p. 3, paragraph 35).  Furthermore, Han discloses that the plasma cleaning method uses a plasma gas including a fluorine radical (p. 2, paragraphs 26, 34, and 39).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kropewnicki et al. (United States Patent Application Publication No. US 2009/0191708 A1, hereinafter “Kropewnicki”).
So far as understood in claim 6, Seo does not disclose the use of chemical mechanical polishing (CMP) to remove the portion of the protection film (270).  However Kropewnicki discloses the known use of chemical mechanical polishing (CMP) to remove material (p. 23 paragraph 20).  It would be obvious to use chemical mechanical polishing (CMP) since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to use chemical mechanical polishing (CMP) to remove the portion of the protection film in the method disclosed by Seo.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Yeom et al. (USPN 6,156,636, hereinafter “Yeom”).
So far as understood in claim 7, Seo does not disclose the use of wet etching to remove the remaining portion of the protection film (270).  However Yeom discloses the known use of wet etching to remove material from the bottom of contact holes (column 4, lines 50-52).  It would be obvious to use wet etching since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to use wet etching to remove the remaining portion of the protection film in the method disclosed by Seo.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo.
So far as understood in claim 11, Seo discloses that in the dry cleaning method, there is an etch selectivity of the support material layer (220) to the mask pattern (231).  Seo does not disclose the exact ratio of etch selectivity between the support material layer to the mask pattern as that claimed by the applicant.  However Seo recognizes that the etch selectivity between two materials is selected to tailor In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore claim 11 is not patentable over Seo.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Lee et al. (United States Patent Application Publication No. US 2012/0007165 A1, hereinafter “Lee”).
So far as understood in claim 14, Seo does not disclose that the protection film/sacrificial film (270) made of a spin-on-hard mask (SOH) including carbon is formed by atomic layer deposition (ALD).  However Lee discloses the known use of a sacrificial film formed by atomic layer deposition (ALD) instead of a spin-on-hard mask (SOH) materials which include carbon (p. 7, paragraph 113).  It would be obvious to use atomic layer deposition to form the protection/sacrificial film since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to use atomic layer deposition to form the protection/sacrificial film in the method disclosed by Seo.  Seo does not disclose the exact thickness for the protection film (270) as that claimed by the applicant.  However Seo discloses modifying the thickness of the protection film (270) to a desired height (p. 4, paragraph 49).  Thus Seo makes it clear that the thickness of the protection film is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the thickness of the protection film, since it has been held that discovering an optimum value of a result effective variable In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore this limitation is not patentable over Seo and Lee.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Han as applied to claim 18 and further in view of Bersin (USPN 4,689,112, hereinafter “Bersin”).
So far as understood in claim 19, neither Seo nor Han discloses the use of a plasma gas with no ions or species.  However Bersin discloses the known use of a plasma gas with no ion species during a plasma etch process (column 3, lines 42-48, column 6, lines 33-35).  It would be obvious to use a plasma gas with no ion species during a plasma etch process since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to use a plasma gas with no ion species during a plasma etch process in the method disclosed by Seo constructed in view of Han.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817